                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                              CV No. 17-1234 RB/CG

$71,000 IN U.S. CURRENCY,

              Defendant-in-rem, and

JUSTIN MURPHY,

              Claimant.

                           ORDER SETTING SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). IT IS

THEREFORE ORDERED that the parties shall participate in a settlement conference

on June 24, 2019 at 9:00 a.m., in the Organ Courtroom, United States District

Courthouse, Las Cruces, New Mexico.

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend in

person; counsel who will try the case must also attend in person. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and

during the conference.1 A party must show good cause to vacate or reschedule the

settlement conference. Any such request must provide the Court with sufficient notice to


1This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to
determine the existence of a binding settlement agreement, or as otherwise required by law.
ensure that other matters may be scheduled in the time allotted for the settlement

conference.

       IT IS FURTHER ORDERED that by June 20, 2019 at 12:00 p.m. each party

shall provide to the Court a concise explanation of their position and an outline of the

parties’ prior and ongoing negotiation efforts. These materials may be submitted to the

Court by email at garzaschambers@nmd.uscourts.gov.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
